Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 10, and 11 are objected to because of the following informalities:  
	Claim 1, line 18, “he varying the” appears to be “the varying the value of the”.
	Claim 9, line 2, “at the at the” appears to be “at the”.
	Claim 10 should depend on claim 2 instead of claim 5 in order for “the first” and “the second predetermined range” to have proper antecedent basis.
	Claim 11 should depend on claim 9 instead of claim 5 in order for “the vertical illuminance” to have proper antecedent basis.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(o) because there are only numerical references on Fig. 3.  Suitable descriptive legends are required where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    329
    594
    media_image1.png
    Greyscale



Claim(s) 1-3, 6-10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisele et al. (US 9,642,209 B2, hereinafter referred to as “Eisele”).
	Regarding claim 1, Eisele discloses a dynamic light control method for controlling at least one adjustable illumination parameter (brightness, color temperature, and time, col. 17, ll. 1+) at a target location, wherein during a first control cycle (0 hr – 24 hr, Figs. 28-29, col. 16, ll. 24+) the following steps are carried out: 
- setting the value of at least one adjustable illumination parameter at a first predetermined level (brightness or CCT level during morning, 390, Fig. 29; see t1 in annotated fig. 27 above), 

- varying the value of the at least one adjustable illumination parameter from the first predetermined level to a second predetermined level (brightness or CCT level changed from morning 390 to daytime 391, see Fig. 29; see Tr1 in annotated fig. 27 above), 
- maintaining the value of the at least one adjustable illumination parameter at the second level for a second predetermined time period (during daytime, 391, see Fig. 29; see t2 in annotated fig. 27 above), and 
- varying the value of the at least one adjustable illumination parameter from the second level to a third predetermined level (brightness or CCT level changed from daytime 391 to evening 392, see Fig. 29; see Tr2 in annotated fig. 27 above), wherein the varying the value of the at least one adjustable illumination parameter comprises monotonously varying the at least one adjustable illumination parameter with a predefined maximum variation rate (rate of transition from low light to high light or CCT, see Figs. 27, 29).
Regarding claim 2, Eisele discloses the method of claim 1, wherein the first predetermined level and the third predetermined level are selected from a first predetermined range (around 2900K range, Fig. 27), and the second predetermined level is selected from a second predetermined range (around 6500K range, Fig. 27).
Regarding claim 3, Eisele discloses the method of claim 1, wherein the first predetermined time period is selected from a first predetermined time period range (see t1 in annotated Fig. 27 above; morning 390 in Fig. 29), and the second predetermined time period is 
Regarding claim 6, Eisele discloses the method of claim 1, wherein the first control cycle is followed by at least one subsequent control cycle (every 24 hours, col. 16, ll. 22+).
Regarding claim 7, Eisele discloses the method of claim 6, wherein the first predetermined level, second predetermined level and/or third predetermined level vary from cycle to cycle (col. 16, ll. 29+; col. 17, ll.1-17).
Regarding claim 8, Eisele discloses the method of claim 6, wherein the third predetermined level of each cycle serves as the first predetermined level of each subsequent cycle (see Figs. 27-29).
Regarding claim 9, Eisele discloses the method of claim 1, wherein the at least one illumination parameter comprises vertical illuminance (see Tr1, Tr2 in annotated Fig. 27 above; morning to daytime and daytime to evening in Fig. 29) at the target location.
Regarding claim 10, Eisele discloses the method of claim 2, wherein the first predetermined range for vertical illuminance extends from 150 lx to 800 lx and the second predetermined range extends from 1000 lx to 3000 lx (col. 14, ll. 12+).
Regarding claim 12, Eisele discloses the method of claim 1, wherein the at least one illumination parameter comprises light color temperature (color temperature, col. 17, ll. 1+).
Regarding claim 13, Eisele discloses the method of claim 7, wherein the first parameter range for color temperature extends from 3000 K to 5000 K and the second parameter range for color temperature ex- tends from 5000 K to 6500 K (col. 13, ll. 61+; col. 17, ll. 1+; Figs. 27, 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisele.
Regarding claim 4, Eisele discloses all the features and limitations as discussed above but does not specifically disclose wherein the first predetermined time period range extends from 1 min to 60 min and the second predetermined time period range is less than 60 min.
However, Eisele discloses “Profiles containing time dependent information on brightness and color temperature may be saved in a digital format and modified by the user….  Interactions with the control panels described in Fig. 30 results in dynamic changes to the system which may include time, color, and brightness autonomous changes requiring no further input. (col. 17, ll. 1+).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to set the first predetermined time period from 1 min to 60 min and the second predetermined time period less than 60 min as taught by Eisele.
Regarding claim 5, Eisele discloses all the features and limitations as discussed above but does not specifically disclose wherein prior to the setting the at least one illumination parameter at the first predefined level, the at least one illumination parameter is gradually varied from an initial level to the first predetermined level.

Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to gradually vary the at least one illumination parameter from an initial level to the first predetermined level prior to the setting the at least one illumination parameter at the first predefined level as taught by Eisele.
Regarding claim 11, Eisele discloses all the features and limitations as discussed above but does not specifically disclose wherein the change rate of the vertical illuminance is less than 2.5 lx/s.
However, Eisele discloses “Profiles containing time dependent information on brightness and color temperature may be saved in a digital format and modified by the user….  Interactions with the control panels described in Fig. 30 results in dynamic changes to the system which may include time, color, and brightness autonomous changes requiring no further input. (col. 17, ll. 1+).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to set the change rate of the vertical illuminance less than 2.5 lx/s as taught by Eisele.
Regarding claim 14, Eisele discloses all the features and limitations as discussed above but does not specifically disclose wherein the change rate of the color temperature is less than 50 K/s.

Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to set the change rate of the color temperature less than 50 K/s.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamii (US 2013/0141018 A1) discloses lighting device.
Herremans et al. (US9,635,732 B2) discloses dynamic lighting system with a daily rhythm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844